Digitally signed by
                                                                           Reporter of Decisions
                            Illinois Official Reports                      Reason: I attest to the
                                                                           accuracy and
                                                                           integrity of this
                                                                           document
                                    Appellate Court                        Date: 2018.01.23
                                                                           15:31:42 -06'00'




        Hayes v. Victory Centre of Melrose Park SLF, Inc., 2017 IL App (1st) 162207



Appellate Court        SHIRLEY HAYES, Independent Administrator of the Estate of Ann
Caption                Sanders, Deceased, Plaintiff-Appellee, v. VICTORY CENTRE OF
                       MELROSE PARK SLF, INC., and VICTORY CENTRE OF RIVER
                       WOODS, LLC, Defendants (Victory Centre of River Woods, LLC,
                       Defendant-Appellant).



District & No.         First District, Fifth Division
                       Docket No. 1-16-2207



Rule 23 order filed    June 30, 2017
Motion to publish
allowed                October 20, 2017
Opinion filed          November 9, 2017



Decision Under         Appeal from the Circuit Court of Cook County, No. 15-L-5263; the
Review                 Hon. Larry G. Axelrood, Judge, presiding.



Judgment               Reversed and remanded with directions.


Counsel on             John A. Krivicich, Karen Kies DeGrand, and Matthew D. Anderson,
Appeal                 of Donohue Brown Mathewson & Smyth, LLC, of Chicago, for
                       appellant.

                       No brief filed for appellee.
     Panel                       JUSTICE HALL delivered the judgment of the court, with opinion.
                                 Presiding Justice Reyes and Justice Gordon concurred in the judgment
                                 and opinion.



                                                   OPINION

¶1         Pursuant to Illinois Supreme Court Rule 307(a) (eff. Nov. 1, 2016), the defendant,
       Victory Centre of River Woods, LLC, appeals the order of the circuit court of Cook County
       denying its motion to stay the wrongful death claim pending arbitration of the survival and
       family expense claims raised in the plaintiff’s complaint. The plaintiff did not file a
       responsive brief, and we entered an order taking the appeal for consideration on the record on
       appeal and the defendant’s brief only.
¶2         On appeal, the defendant contends that the circuit court erred when it denied the stay. For
       the reasons set forth below, we reverse the circuit court’s order denying the stay.

¶3                                          BACKGROUND
¶4          The following facts are relevant to the resolution of this appeal. On March 1, 2013, Ann
       Sanders entered into a residence agreement with the defendant, a licensed supportive living
       facility. Pursuant to an addendum to the residence agreement, the parties agreed that all
       claims arising out of that agreement, including those of malpractice, could not be brought in
       a court of law but were to be submitted to binding arbitration. Subsequently, Mrs. Sanders,
       who suffered from diabetes, suffered a diabetic shock and lapsed into a diabetic coma. She
       was transferred to Gottlieb Hospital where she died on May 21, 2013.
¶5          On May 21, 2015, the plaintiff, Shirley Hayes, independent administrator of the estate of
       Ann Sanders, deceased, filed a complaint against the defendant and Victory Centre of
       Melrose Park SLF, Inc., alleging negligence and seeking damages in connection with the
       death of Mrs. Sanders.1 In the complaint, the plaintiff alleged that Mrs. Sanders’s death was
       due to the negligence of the defendant. The plaintiff sought compensation pursuant to the
       Wrongful Death Act (740 ILCS 180/1 et seq. (West 2014)), the Rights of Married Persons
       Act (750 ILCS 65/15 (West 2014)) (commonly known as the Family Expense Act), and the
       Survival Act (755 ILCS 5/27-6 (West 2014)).
¶6          The defendant filed a motion to dismiss pursuant to section 2-619(a)(9) of the Code of
       Civil Procedure (735 ILCS 5/2-619(a)(9) (West 2014)). The defendant maintained that the
       addendum to the residence agreement required that the family expense and survival claims be
       submitted to binding arbitration for resolution and requested that those claims be dismissed
       from the complaint. The defendant further requested that the wrongful death claim be stayed
       until the conclusion of arbitration proceedings. In response, the plaintiff maintained that the
       arbitration provisions were unenforceable but, assuming they were, the court should proceed
       first on the wrongful death claim.


             1
              Defendant Victory Centre of Melrose Park SLF, Inc., was dismissed by agreement of the parties.

                                                      -2-
¶7        The circuit court ruled that the family expense and survival claims were subject to
       binding arbitration. The court dismissed those claims but denied the motion to stay the
       wrongful death proceedings. This appeal followed.

¶8                                           ANALYSIS
¶9         The sole issue on appeal is whether the circuit court erred in denying the defendant’s
       request to stay the proceedings on the plaintiff’s wrongful death claim pending the outcome
       of the arbitration proceedings.

¶ 10                                     I. Standard of Review
¶ 11       Normally, in an interlocutory appeal from a ruling on a motion to stay proceedings, the
       circuit court’s decision is reviewed under the abuse of discretion standard. Certain
       Underwriters at Lloyd’s, London v. Boeing Co., 385 Ill. App. 3d 23, 36 (2008). In this case,
       the facts at issue are not in dispute, and the circuit court made no findings in denying the
       stay. Therefore the decision to deny the stay is reviewable de novo. See Bass v. SMG, Inc.,
       328 Ill. App. 3d 492, 496 (2002) (the appellate court reviewed the denial of the motion to
       compel arbitration de novo where the facts were not in dispute and the circuit court made no
       factual findings).

¶ 12                                           II. Discussion
¶ 13        Section 2(d) of the Uniform Arbitration Act (Uniform Act) (710 ILCS 5/2(d) (West
       2014)) provides in pertinent part that “[a]ny action or proceeding involving an issue subject
       to arbitration shall be stayed if an order for arbitration *** has been made under this Section
       or, if the issue is severable, the stay may be with respect thereto only.” “Policies favoring
       arbitration support a stay of all court proceedings pending arbitration ‘where the arbitrable
       and nonarbitrable issues, although severable, are also interrelated in terms of a complete
       resolution of the cause between the parties.’ ” Casablanca Trax, Inc. v. Trax Records, Inc.,
       383 Ill. App. 3d 183, 189 (2008) (quoting Kelso-Burnett Co. v. Zeus Development Corp., 107
Ill. App. 3d 34, 41 (1982)). “[W]here the issues and relationships are sufficiently interrelated
       and the result of arbitration may be to eliminate the need for court proceedings, then the
       goals of judicial economy and of resolving disputes outside of the judicial forum are met.”
       Kostakos v. KSN Joint Venture No. 1, 142 Ill. App. 3d 533, 538 (1986).
¶ 14        In Bass, the reviewing court upheld the trial court’s determination that certain of the
       plaintiff’s claims were arbitrable while others were not. The court then addressed how the
       arbitration and the remaining litigation should proceed, stating as follows:
                “There does not appear to be any legal compulsion for the trial court to allow
                arbitration to proceed first. However, we note that as a matter of policy the facts in
                this case recommend consideration of (1) the dominance of [the plaintiff’s] derivative
                claims over any individual ones, (2) the possible inefficiency of dual proceedings, and
                (3) the potential effect of collateral estoppel on whichever proceeding is last to
                conclude.” Bass, 328 Ill. App. 3d at 507.
       The court found this approach to be consistent with the general policy reflected in its
       decision in Kostakos as well as section 2(d) of the Uniform Act. Bass, 328 Ill. App. 3d at
       507; Kostakos, 142 Ill. App. 3d at 538.


                                                  -3-
¶ 15       The considerations set forth in Bass apply to the present case. All three of the plaintiff’s
       claims turn on allegations of the defendant’s negligence. The issues are sufficiently
       interrelated in that whether the defendant was negligent in its care of Mrs. Sanders is
       definitive in the arbitrable claims and the wrongful death claim in the circuit court. The result
       of denying the stay is that two proceedings addressing and determining the same issue are
       proceeding simultaneously and may arrive at different determinations on the issue of the
       defendant’s negligence. These dual proceedings constitute an inefficient use of judicial
       resources. Allowing the arbitration to proceed first may eliminate the need for the court
       proceedings, thus meeting the goals of judicial economy and of resolving disputes outside of
       the judicial forum. Kostakos, 142 Ill. App. 3d at 538.

¶ 16                                            CONCLUSION
¶ 17       We reverse the portion of the circuit court’s order denying the defendant’s request to stay
       the plaintiff’s wrongful death claim. This case is remanded to the circuit court for the entry of
       an order staying the proceedings on the plaintiff’s wrongful death claim until the conclusion
       of the arbitration of the plaintiff’s arbitrable claims.

¶ 18      Reversed and remanded with directions.




                                                   -4-